Exhibit Subsidiaries Name Jurisdiction of Incorporation Ownership China Organic Agriculture, Ltd. British Virgin Islands. 100% (direct) Princeton International Investment Ltd. Hong Kong 100% (direct) Dalian Baoshui District Huiming Trading Ltd. Dalian, Liaoning, China 60% (direct) Far East Wine Holding Group Ltd. Hong Kong 100% (direct) Hong Kong On Glory Investments Co., Ltd. Hong Kong 100% (by COA) Ankang Agriculture (Dalian) Co. Ltd. Dalian, Liaoning, China 100% (by HK On Glory) Xinbin Manchu Autonomous County Bellisimo Xinbin Manchu Autonomous County 60% (by Dalian Ankang) Ice Wine Co., Ltd
